Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The prior Office action is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 28-48 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 28, 45, and 46, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of performing
A method for training a user's brain by utilizing a first device and a second device,
[…] comprising […]
causing the user to perform flash training,
wherein […] causing the user to perform flash training comprises instantaneously displaying a reversed text, or an inverted text, or an inverted and reversed text […],
wherein time during which the reversed text, or the inverted text, or the inverted and reversed text is instantaneously displayed is less than 0.6 seconds,
wherein the normal direction of the text is a direction of a text in which a rotation angle of the text is 0° to 45° or 315° to 360°,
wherein the reversed text is a text in a direction in which a rotation angle of the text is 135° to 225°,
wherein the inverted text is a text wherein a text in the normal direction is inverted around a longitudinal central axis in a two-dimensional plane,
wherein the inverted and reversed text is a text which is a reversed text and which is an inverted text, and
wherein a display embodiment of the text changes when reversed or inverted, 
[…]


[…] causing the user to perform reading training comprises:
reading out the data representing one page of the book […];
displaying the one page of the book […];
displaying a marker on the one page of the book; and 
changing a display position of the marker at a predetermined time interval, and
wherein the method comprises:
causing the user to perform flash training by […] causing the user to perform flash training […]; and
causing the user to perform reading training by […] causing the user to perform reading training […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, and/or a “program”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, and/or a “program”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 3 in Applicant’s specification.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715